Citation Nr: 0701268	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service Connection for diabetes mellitus 
type II as a result of exposure to herbicides.

2.  Entitlement to service connection for basal cell 
carcinoma (also claimed as cysts on head and back) as a 
result of exposure to herbicides and/or ionizing radiation.

3.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as a result of 
exposure to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, to include as a result of 
exposure to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity, to include as a result of 
exposure to herbicides.

6.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity, to include as a result of 
exposure to herbicides.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966 and from February 1966 to December 1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2003 decision by the RO which denied 
service connection for diabetes mellitus type II and basal 
cell carcinoma, and a January 2004 decision by the RO which 
denied service connection for peripheral neuropathy of the 
upper and lower extremities.  

The veteran testified at a hearing held on March 17, 2005, at 
the Louisville, Kentucky, Regional Office before the 
undersigned Board member.

The veteran's first tour of active military duty was from 
January 29, 1963 to January 28, 1966.  His personnel records 
show that the veteran's basic training and advanced 
individual training were conducted at Fort Knox, Kentucky, 
during the period from January 29, 1963 to June 20, 1963. 

The veteran was transferred to Fort Bliss, Texas, where he 
served as a Launcher Crewman with a Military Occupational 
Specialty (MOS) number of 177.00 from June 20, 1963 to 
September 12, 1963, and as a Fire Direction System (FDS) 
Operator with a MOS number of 186.10 from September 12, 1963 
to January 10, 1964.

The veteran served in Korea as a FDS Operator with a MOS 
number of 186.10 from January 10, 1964 to April 1, 1964, and 
as a Fire Control Operator with a MOS number of 179.10 from 
April 1, 1964 to February 17, 1965.

At Dyess Air Force Base, Texas, the veteran served as a 
Hercules Fire Control Operator with MOS number of 16C20 from 
February 17, 1965 to November 1, 1965.  He became a Senior 
Hercules Fire Control Operator with MOS number 16C20 from 
November1, 1965 until he was discharged as of January 28, 
1966.

The veteran reenlisted for a second tour of duty from 
February 9, 1966 to December 12, 1968.  He served at 
Wilmington, Ohio, as a Hercules Missile Fire Control Operator 
with a MOS number of 16C20 from February 9, 1966 to June 29, 
1966.  He became a Section Leader as a Hercules Missile Fire 
Control Mechanic with a MOS number 16C40 from June 29, 1966 
to December 20, 1967.  The veteran then transferred to 
Germany where he held the same title and duty specialty 
number from January 12, 1968 until he was discharged on 
December 12, 1968. 
 

REMAND

A.  Exposure to Herbicides

The veteran contends that exposure to herbicides during his 
active military service caused diabetes mellitus type II, 
basal cell carcinoma, and peripheral neuropathy of the upper 
and lower extremities.  

In his July 2003 notice of disagreement, the veteran 
contended that he was exposed to herbicides when he was 
stationed in Korea from 1964 to 1965.  He claims evidence 
showed that herbicides were used by the United States 
Military during the 1950s and also by the South Korean Army 
during the 1960s.  He said he was based in the same compound 
with the South Korean Army where herbicides were being 
stored.  He stated that use of herbicides was evidenced by 
the deterioration and destruction of the trees and 
vegetation, and that the water was polluted (with 
herbicides).  He also stated that the commanding officers 
stated that herbicides had been heavily used there.

In his January 2005 VA From 9, the veteran contended that he 
was exposed to herbicides when he was stationed at Fort Knox, 
Kentucky, where herbicides were stored.  He also repeated his 
contention that herbicides were used when he was stationed in 
Korea, stating that herbicides were used all along the 
Demilitarized Zone, and other areas in South Korea.  He said 
that herbicides were stored on Wamado Island in Inchon, 
Korea, where he lived in the same compound with the South 
Korean Army which was using and storing the herbicides.  

At the March 2005 hearing, the veteran provided similar 
testimony about herbicides having been used and stored in 
Korea, and that the water was polluted with herbicides.  He 
testified the he made his observations about herbicide use 
and storage during his first two months in Korea when he was 
stationed at Wamado Island.  He also testified that 
herbicides were used by contractors at the base he was 
stationed at in Germany.  He said that he was close enough to 
the spraying (both in Korea and Germany) that he could smell 
the odor, and the wind would blow the herbicides toward him.   
The veteran testified that the South Koreans were spraying 
the herbicides from tank trucks, and that he had photos of 
the trucks to put in evidence.  Although the record was held 
open for 30 days, the veteran did not submit the photos. 

Authority for the presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
is found at 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005).  
Regulations implementing the statute, establishing the 
circumstances of exposure, and the diseases linked to such 
exposure are found at 38 C.F.R. §§ 3.307(a)(6). 3.309(e) 
(2006).  The term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  Specifically, this includes 2,4-D; 2,4,5-7 and 
its contaminant TCDD; cacodylic acid; and picloram.  
38 C.F.R. § 3.307(a)(6).  

The above regulations include diabetes mellitus type II, and 
acute and subacute peripheral neuropathy.  To warrant service 
connection on a presumptive basis, diabetes mellitus type II 
must be manifest to a compensable degree at any time after 
service.  Acute and subacute peripheral neuropathy must 
become manifest to a compensable level within a year after 
the last date on which the veteran was exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  

The Board notes that the veteran did not have any service in 
Vietnam during his period of military service, nor did he 
serve in Korean Demilitarized Zone (DMZ) during the 
recognized period from April 1968 to July 1969.  Accordingly, 
the presumption of herbicide exposure is not for application 
in this case.  See 38 C.F.R. § 3.307(a)(6)(iii) (2006).  
However, that does not preclude the veteran from establishing 
entitlement to service connection.

The final regulations published in the Federal Register, 
which established type 2 diabetes mellitus as one of the 
diseases on the list for presumptive service connection based 
on herbicide exposure, included VA responses to comments that 
were provided to proposed regulations.  VA stated that if a 
veteran did not serve in Vietnam, but was exposed to an 
herbicide agent as defined in 38 C.F.R. § 3.307(a)(6) during 
service, and has a disease that is on the list of diseases 
subject to presumptive service connection, then VA will 
presume that the disease is due to the exposure to 
herbicides.  See 66 Fed. Reg. 23,166-23,169 at p. 23,166 (May 
8, 2001).   

Accordingly, VA has a duty to assist the veteran by 
attempting to verify his claimed exposure to herbicides when 
he was on active duty.  The Veteran's Benefits Administration 
Manual provides a procedure for verifying exposure to 
herbicides in locations other that the Republic of Vietnam or 
along the DMZ in Korea.  See M21-1MR, Subpart ii, Chapter 2, 
Section C, Paragraph l.  This procedure requires (1) asking 
the veteran for the approximate dates, location, and nature 
of the alleged exposure; (2) furnish the veteran's detailed 
description of exposure to C&P Service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE; and (3) request a review of 
DOD's inventory of herbicide operations to determine whether 
herbicides were used as alleged.  If C&P Service's review 
confirmed that herbicides were used as alleged, then 
determine whether service connection is otherwise in order.  
If C&P Service's review did not confirm that herbicides were 
used as alleged, then a request should be sent to the Joint 
Services Records Research Center (JSRRC) for verification of 
exposure to herbicides.

The Board notes that in October 2003 the veteran was sent a 
request to provide more information about his exposure to 
radiation and herbicides in service.  As concerned herbicide 
exposure, the letter stated that, if he did not serve in 
Vietnam, the RO needed to know when, where, and how he was 
exposed.  In his November 2003 reply, the veteran provided 
information on alleged radiation exposure, and only one 
comment relating to herbicide exposure.  The veteran stated 
that while in Korea he served in the same compound with the 
Republic of Korea Army where there was evidence of herbicides 
having been used, and were being stored, while he was there.  
As noted above, information relating to the veteran's alleged 
exposure to herbicides has been put together piecemeal from 
review of his notice of disagreement, his VA Form 9, and his 
hearing testimony.  Therefore, before attempting to verify 
the veteran's exposure to herbicides with C&P Service, the 
veteran should be given another opportunity to provide more 
specific information about his exposure to herbicides, 
including more detailed descriptions of "how" he was 
exposed.  For instance, the veteran complained that the river 
water at Wamado Island was polluted with herbicides.  How did 
he drink the water?  Was it provided from some central 
filtering plant?  Or at the other extreme, was he expected to 
take it into his canteen and purify it with tablets?         

The Board notes that the medical evidence of record to 
support a diagnosis that the veteran has diabetes mellitus 
type II is not substantial.  The veteran has regularly 
reported that he had been diagnosed with diabetes mellitus 
type II since 1995.  However, there is no medical evidence of 
record to show such a diagnosis going back to 1995.   On June 
10, 2002, a VA physician diagnosed the veteran with bilateral 
numbness in the feet and borderline hyperglycemia.  On July 
25, 2002, the same VA physician diagnosed the veteran with 
hyperglycemia and noted he was on a diet.  On June 21, 2002, 
a VA physician's assistant, in connection with Agent Orange 
screening, diagnosed the veteran with non-insulin dependent 
diabetes mellitus type II, and mild peripheral neuropathy 
secondary to non-insulin dependent diabetes mellitus type II.    
In a July 2003 examination report by a VA physician, the 
veteran was diagnosed with diabetes mellitus and peripheral 
neuropathy.  No diagnostic or clinical tests were conducted.  
It appears that the VA physician accepted the veteran's 
report that he had been diagnosed with diabetes mellitus 
since 1995.  In a February 2004 physician's statement form 
completed by the veteran's private family physician it was 
noted that the veteran had been diagnosed with diabetes 
mellitus (type II, adult onset) requiring oral hypoglycemic 
agent and restricted diet with visual and neurological 
(peripheral neuropathy) complications.   Treatment records 
obtained from this family physician for the period September 
1995 to June 2003 dwell on treatment for a right knee 
disorder.  The records revealed no diagnosis and treatment 
for diabetes mellitus type II.      

Accordingly, a remand is needed in order to assist the 
veteran by attempting to verify his exposure to herbicides, 
and to obtain a VA examination in order to verify whether or 
not the veteran has diabetes mellitus type II and peripheral 
neuropathy of his upper and lower extremities, and whether 
the peripheral neuropathy could be directly related to 
exposure to herbicides in service, or secondary to diabetes 
mellitus type II.  

B.  Exposure to Ionizing Radiation

The record shows that the veteran had basal cell carcinomas 
removed from his left forehead in August 1999 and from his 
back in March 2000.  The veteran contends that his basal cell 
carcinomas were caused by exposure to ionizing radiation 
during military service because he worked with nuclear 
missiles.  In a November 2003 exposure to radiation form, the 
veteran stated he had been exposed to radiation as a radar 
operator and crew chief for test firing of missiles (it 
appears this was for mechanical testing of missiles, and did 
not include being present at above ground or underground 
nuclear explosions), and he had also been exposed to 
radiation from working with radar.  In his January 2005 VA 
Form 9 the veteran contended that he had been exposed to 
radiation at Fort Bliss, Texas; South Korea; Wilmington, 
Ohio; Abilene, Texas; and Hanover, Germany.  At the March 
2005 hearing the veteran testified that in about 1963 at Fort 
Bliss there was a radiation leak incident resulting in 
quarantine for about two days until the leak was resolved. 

The United States Court of Veterans Appeals (Court) has 
indicated that service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Hilkert v. 
West, 11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 
(1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 21 
types of cancer, including basal cell carcinoma (under the 
category "any other" cancers), that are presumptively 
service connected under 38 U.S.C.A. § 1112(c) (West 2002 & 
Supp. 2005) based on participation in "radiation risk 
activities."  Second, direct service connection can be 
established under 38 C.F.R. § 3.303(d) (2006) by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service, 'a task' which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d at 1043.  And third, service 
connection can be established under section 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311 (2006), if the condition at issue is one of 
the "radiogenic diseases" listed in section 3.311(b), which 
includes basal cell carcinoma under the category "any 
other" cancer.

"Radiation risk activities" are defined under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.311 and means a veteran was exposed 
to one of the radiation risk activities identified in 38 
C.F.R. § 3.309, all of which involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at a gaseous diffusion plant 
in Paducah, Kentucky, Portsmouth, Ohio, or an area at Oak 
Ridge, Tennessee, certain service on Amchitka Island, Alaska, 
certain service that qualifies under § 3621(14) of the Energy 
Employees Occupational Illness Compensation Program Act of 
2000, or exposure to ionizing radiation as a prisoner of war 
in Japan or as a member of the United States Occupation 
Forces in Hiroshima or Nagasaki during the period beginning 
in August 6, 1945, and ending on July 1, 1946.  38 C.F.R. 
§ 3.309 (2006); 71 Fed. Reg. 44918 (Aug. 8, 2006).
 
The Board notes that basal cell carcinoma falls in the 
category of "any other" cancer that is recognized as a 
radiogenic disease that may be induced by ionizing radiation, 
and the veteran's disease was manifested 5 or more years 
after his alleged exposure to ionizing radiation.  See 38 
C.F.R. § 3.311(b)(2)(i), and § 3.311(b)(5)(iv) (2006).  
Therefore, the veteran's claim requires that the process of 
§ 3.311 be followed.

The § 3.311 process begins with obtaining a dosage estimate 
from the Under Secretary for Health, which assessment is made 
based on the entire record, including personnel records.  See 
38 C.F.R. § 3.311(a)(2)(iii).  Before the case can be 
referred to the Under Secretary for Health for a dosage 
estimate, further development is needed in order to complete 
the file for the Under Secretary's consideration.  In order 
to fully assess the veteran's work activities in connection 
with nuclear missiles, it is necessary to obtain the official 
description of the requirements and work duties for MOS 
numbers 177.00, 186.10, 179.10, 16C20, and 16C40.  As noted 
above in the introduction hereto, these are the MOS numbers 
which were assigned to the veteran at various times after he 
completed basic training and advanced individual training.  
The Board also notes that the veteran's complete personnel 
records were not obtained for the file.  In order to more 
fully assess the work duties the veteran performed, it is 
necessary to obtain the veteran's complete personnel file 
including his periodic performance evaluations.  Review of 
the record shows that the RO did attempt to locate a DD 1141 
for the veteran by a specific January 2004 request to the 
service department.  However, there is no response to that 
request in the claims file.  Accordingly, it is also 
necessary to obtain a response to that request for the claims 
file before the case can be referred to the Under Secretary 
for Health for a radiation dosage estimate.  

After a dosage estimate is obtained from the Under Secretary 
for Health, the file should be referred to the Under 
Secretary for Benefits for further consideration of the 
veteran's claim of exposure to ionizing radiation pursuant to 
the procedures outlined in 38 C.F.R. § 3.311(c), (d) & (e). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	Send the veteran a VCAA notice letter 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Ask the veteran 
to identify, and provide releases for, 
any additional, relevant private 
treatment records that he wants VA to 
help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The veteran should be given another 
opportunity to submit a more specific 
statement describing where, when, and how 
he was exposed to herbicides and ionizing 
radiation.  The materials obtained, if 
any, should be associated with the claims 
file. 

2.	Obtain copies of the official 
descriptions of the duties required for 
MOS numbers 177.00, 186.10, 179.10, 
16C20, and 16C40, and associate them with 
the claims file.

3.	Obtain a response to a request to the 
service department for a copy of a form 
DD 1141.  Obtain the veteran's complete 
personnel file, including all performance 
evaluations, and associate the materials 
obtained with the claims file.  Obtain 
any additional information about the 
veteran's military duties necessary to 
determine whether his service, if 
performed as an employee of the 
Department of Energy, would qualify him 
for inclusion as a member of the Special 
Exposure Cohort under § 3621(14) of the 
Energy Employees Occupational Illness 
Compensation Program Act of 2000.  71 
Fed. Reg. 44918.
4.	Follow the procedures provided in the 
Veteran's Benefits Administration Manual 
(M21-1MR.IV.ii.2.C.10.l) for verification 
of any herbicide exposure claimed by the 
veteran to have occurred at locations 
other than Vietnam or along the DMZ in 
Korea during the recognized period from 
April 1968 to July 1969.

5.	Contact the Joint Services Records 
Research Center (JSRRC) to request 
whether there are records to confirm a 
nuclear missile radiation leak incident 
incident resulting in quarantine of 
missile personnel at Fort Bliss, Texas, 
during the period from June 1963 to 
January 1964.
 
6.	After the foregoing development has been 
completed, schedule the veteran for an 
examination to determine whether or not 
he has diabetes mellitus type II and/or 
peripheral neuropathy of the upper and 
lower extremities.  The claims file must 
be forwarded to the examiner for review 
along with a copy of this remand.  All 
appropriate testing should be completed.  
The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006). 

7.	After the foregoing development has been 
completed, pursuant to the procedure 
outlined in 38 C.F.R. § 3.311(a)(2)(iii), 
refer the pertinent materials to the 
Under Secretary for Health to obtain a 
radiation dose estimate. 

8.	After the file is returned with the Under 
Secretary of Health's radiation dose 
estimate, refer the file to the Under 
Secretary for Benefits for further 
consideration of the veteran's claim of 
exposure to ionizing radiation pursuant 
to the procedures outlined in 38 C.F.R. 
§ 3.311(c), (d) & (e). 
 
9.	Thereafter, take adjudicatory action on 
the veteran's claims for service 
connection for diabetes mellitus type II, 
basal cell carcinoma, and peripheral 
neuropathy of the upper and lower 
extremities based on claimed exposure to 
herbicides, and his claim for service 
connection for basal cell carcinoma based 
on claimed exposure to ionizing 
radiation.  With regard to the claimed 
exposure to ionizing radiation, in 
addition to consideration of the 
development and opinions obtained 
pursuant to 38 C.F.R. § 3.311, the RO 
should also consider whether the veteran 
is otherwise eligible for service 
connection, including consideration of 
direct service connection and 
consideration of whether his service, if 
performed as an employee of the 
Department of Energy, would qualify him 
for inclusion as a member of the Special 
Exposure Cohort under § 3621(14) of the 
Energy Employees Occupational Illness 
Compensation Program Act of 2000.  71 
Fed. Reg. 44918.  If the benefits sought 
remain denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).



